DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 01/15/2020 and 08/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
This action is in response to claims filed on 01/15/2020. Claims 1-8 are considered in this office action. Claims 1-8 are pending examination.
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 line 1 “of any one of claim 1” should read “of claim 1”
	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“variable force limiter unit” in claim 1 line 2, interpreted by Examiner as corresponding to a part of the seat belt device connected to the vehicle ECU that changes the force limiter load applied to the seat belt when the vehicle collides, as described in Fig. 3 and Par. [0028]-[0029] of the instant invention
“relative speed detection unit” in claim 1 line 4, interpreted by Examiner as corresponding to a CPU that detects relative speed between the host vehicle and the preceding vehicle based on information from vehicle sensors, as described in Par. [0036] and [0039] of the instant specification
“force limiter load changing unit” in claim 1 line 6
“low load invalidation unit” in claim 1 line 10, interpreted by Examiner as a CPU invalidates the change of the force limiter load by the force limiter load changing unit based on a collision prediction with an object that is different from the preceding vehicle, as described in Par. [0036] and Par. [0046] of the instant specification
“initialization unit” in claim 5 lines 1-2, interpreted by Examiner as corresponding to a CPU that overrides the invalidation by the low load invalidation unit of the change to the force limiter load based on if a collision is detected after a predetermined time has elapsed since entry of the host vehicle into the undetectable region, as described in Par. [0036] and [0047] of the instant specification
“large vehicle detection unit” in claim 6 lines 1-2, interpreted by Examiner as corresponding to a CPU that detects a large vehicle based on a signal from the prevention sensor, as described in Par. [0080]-[0081] of the instant specification
“traffic lane detection unit” in claim 7 line 1, interpreted by Examiner as corresponding to a CPU that detects a boundary lane line using a sensor, as described in Par. [0090]-[0091] of the instant specification
“steering angle detection unit” in claim 8 lines 1-2, interpreted by Examiner as corresponding to a CPU that detects of steering angle of the host vehicle, as described in Par. [0097]-[0098] of the instant specification

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Regarding claim 1, the limitations in lines 10-12 “a low load invalidation unit that invalidates a change to the force limiter load by the force limiter load changing unit in a case in which a collision with a collision object other than the preceding vehicle has been predicted in an undetectable region” is indefinite. Specifically, it is unclear whether the limitation should be interpreted to mean that the low load invalidation unit invalidates the force limiter load change when a collision with a collision object that is in an undetectable region other than the preceding vehicle has been predicted, or that the low load invalidation unit invalidates the force limiter load change when a collision with a collision object other than the preceding vehicle has been predicted when the host vehicle is in an undetectable region. Therefore, the claim is rendered indefinite. Par. [0008], [0010], [0014], and [0018] of the instant specification describe the low load invalidation unit invalidates the change to the force limiter load by the force limiter load changing unit when a certain condition is satisfied at or after the host vehicle has entered the undetectable region. For the purposes of examination, Examiner is interpreting the above limitation to mean “a low load invalidation unit that invalidates a change to the force limiter load by the for limiter load changing unit in a case in which a collision with a collision object other than the preceding vehicle has been predicted when the host vehicle is in an undetectable region”. Claims 2-8 depend from claim, and are rejected as they inherit the deficiencies of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Harda et al. (US 2009/0085340 A1) in view of Watanabe et al. (US 2004/0085197 A1).
Regarding claim 1, Harda teaches “A force limiter control system (Abstract lines 1-2 teaches a system for controlling an adaptive belt force limiter (ABLL) for a vehicle safety belt in a vehicle), comprising: a variable force limiter unit configured to change a force limiter load applied to a seatbelt at a time of vehicle collision (Par. [0019] lines 1-11 teaches an Adaptive Belt Load Limiter (ABLL) that controls the restraint or load absorbing level at a collision and is set to a default value for restraining a large load, where the value can be changed to be lowered according to the control signal from the Restraints Control Module (RCM)); a relative speed detection unit that detects a relative speed between a host vehicle and a preceding vehicle (Par. [0047] lines 20-26 teaches the Closing Velocity Sensor (CVS) calculates relative velocity data or closing velocity data based on relative distances between the vehicle and one or more objects on front of the vehicle); a force limiter load changing unit that, sets a lower load as the force limiter load of the variable force limiter unit in a case in which the relative speed detected by the relative speed detection unit is lower than a predetermined threshold value, than in a case in which the relative speed is equal to or greater than the predetermined threshold value (Par. [0015] lines 4-7 teaches the CVS will send signals concerning the status in the area it detects including the relative velocity of ; a low load invalidation unit that invalidates a change to the force limiter load by the force limiter load changing unit in a case in which a collision with a collision object other than the preceding vehicle has been predicted (Par. [0014] lines 1-8 teaches operating a closing velocity sensor to detect an (or several) object(s) in different special areas approaching the vehicle from different directions and being able to distinguish in which direction a detected object is located; Par. [0017] lines 21-24 teaches during certain circumstances (e.g. when the CVS detects an object in the front offset/angled area (not location with preceding vehicle)) the input from the CVS is overruled such that the RCM control signal corresponds to the high load level restraint; and Par. [0020] lines 8-13 teaches classifying an accident using area specific CVS signals and better predicting the severity of a crash, in an undetectable region in which an inter-vehicular distance to the preceding vehicle is smaller than a predetermined distance”.
	From the same field of endeavor, Watanabe teaches predicting the collision with the collision object “in an undetectable region (Par. [0208] lines 1-7 teaches if an obstacle (preceding vehicle) measured by the vehicle separation sensor approaches within the recognition limit Dmin of the sensor, it falls outside the detectable area and the point to which the sensor measures the distance shifts to another object (object other than the preceding vehicle)) in which an inter-vehicular distance to the preceding vehicle is smaller than a predetermined distance (Par. [0131] lines 2-7 teaches a first and second warning and intervention braking (i.e. a pre-collision safety measure, such as invalidating a force limiter load change taught by Harda) are performed when the closest approach distance is smaller than a suitable vehicle separation distance Dt; and Par. [0208] lines 1-5 teaches if an obstacle (such as a preceding vehicle) measured by the vehicle separation sensor approaches within the recognition limit Dmin of the sensor, it falls outside the detectable area and the point to which the sensor measures the distance shifts to another object (object other than the preceding vehicle))”.

	The motivation for doing so would be to prevent to cancellation of safety measures in spite of their being actually necessary (Watanabe, Par. [0210] lines 2-4).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harda et al. (US 2009/0085340 A1) in view of Watanabe et al. (US 2004/0085197 A1) and further in view of Ito (US 2010/0023226 A1).
Regarding claim 2, the combination of Harda and Watanabe teaches all the limitations of claim 1 above, and further teaches “wherein the low load invalidation unit invalidates the change to the force limiter load by the force limiter load changing unit at a time of entry into the undetectable region” when a condition would be satisfied “after entry into the undetectable region (Harda, Par. [0017] lines 21-24 teaches during certain circumstances (e.g. when the CVS detects an object in the front offset/angled area (not location with preceding vehicle)) the input from the CVS is overruled such that the RCM control signal corresponds to the high load level restraint; and Par. [0020] lines 8-13 teaches classifying an accident using area specific CVS signals and better predicting the severity of a crash, where this information is used to adapt the seat belt restraining force (i.e. in a case in which an overlap amount, in a vehicle width direction between the host vehicle and the preceding vehicle, is smaller than an estimated lateral movement amount in the vehicle width direction of the host vehicle”.
	From the same field of endeavor, Ito teaches invalidating the change to the force limiter load “in a case in which an overlap amount, in a vehicle width direction between the host vehicle and the preceding vehicle, is smaller than an estimated lateral movement amount in the vehicle width direction of the host vehicle (Par. [0041] lines 1-11 teaches determining whether or not the lateral offset DC is larger than or equal to a predetermined distance Da (i.e. determines if the overlap is less than estimated lateral movement) and if so, assuming a collision with the forward obstacle (preceding vehicle) can be avoided without difficulty (implying a collision with an object other than the preceding vehicle detected in a front offset/angled area is predicted and the change to the force limiter load is overruled such that the control signal corresponds to the high load 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Harda and Watanabe to incorporate the teachings of Ito to invalidate the change to the force limiter load taught by the combination of Harda and Watanabe when the overlap between the host vehicle and the preceding vehicle is smaller than a lateral movement of the host vehicle as taught by Ito.
	The motivation for doing so would be to enable making an accurate collision determination (Ito, Par. [0021] line 4).
Regarding claim 3, the combination of Harda, Watanabe, and Ito teaches all the limitations of claim 2 above, and further teaches “wherein the estimated lateral movement amount is calculated based on the relative speed between the host vehicle and the preceding vehicle, and an angle of the host vehicle relative to a direction of travel, at the time of entry into the undetectable region, and based on a maximum lateral relative acceleration due to driver operation (Ito, Par. [0020] lines 1-7 teaches acquiring a lateral offset using a distance between the detected object and the vehicle center line and sets the acceleration slope (maximum acceleration); Par. [0030] lines 7-15 teaches the brake ECU 12 and the transmission ECU 13 receive data or commands indicative of a target acceleration (maximum acceleration according to driver operation) from a following-distance ECU, which 3; Par. [0035] line 1 to Par. [0036] line 12 teaches the radar apparatus 16 detects another vehicle ahead of the vehicle and produces target data on the basis of the detection result, where the target data includes at least the relative speed, relative distance and direction data, which shows an angle between the vehicle center line and the forward detection angle, of the detected forward obstacle; Par. [0040] lines 2-7 teaches calculating a lateral offset Dc from the relative distance of the forward obstacle with respect to the own vehicle, and the forward detection angle; and Par. [0064] lines 4-9 teaches additionally using yaw rate sensors and steering angle sensors to estimate the travel track of the own vehicle on the travel road and use the estimated travel track to calculate the lateral offset Dc)”.
Regarding claim 4, the combination of Harda, Watanabe, and Ito teaches all the limitations of claim 2 above, and further teaches “a prevention sensor including at least one of an optical camera, a millimeter wave radar or a laser radar is provided at a front part of the host vehicle (Ito, Par. [0034] lines 2-4 and Par. [0035] lines 1-2 teaches a vehicle-mounted safety apparatus 3 includes a radar apparatus 16, which is a milli-wave radar, provided in a front part of the vehicle); and the overlap amount between the host vehicle and the preceding vehicle is detected by the prevention sensor (Ito, Par. [0035] line 1 to Par. [0036] line 12 teaches the radar apparatus 16 detects another vehicle ahead of the vehicle and produces target data 
Regarding claim 5, the combination of Harda and Watanabe teaches all the limitations of claim 1 above, however the combination of Harda and Watanabe does not explicitly teach “an initialization unit that overrides invalidation, by the low load invalidation unit, of the change to the force limiter load in a case in which a collision is not detected after a predetermined time has elapsed since entry of the host vehicle into the undetectable region”.
	From the same field of endeavor, Ito teaches “an initialization unit that overrides invalidation, by the low load invalidation unit, of the change to the force limiter load in a case in which a collision is not detected after a predetermined time has elapsed since entry of the host vehicle into the undetectable region (Par. [0042] lines 5-8 teaches calculating a time to collision Tc from the ratio of the relative speed between the own vehicle and the forward vehicle to the relative distance between the own vehicle and the forward vehicle; 3 preforms automatic brake operation (invalidates change to force limiter load) when Tc is smaller than Ta (i.e. when vehicle enters undetectable region); and Par. [0068] lines 1-7 teaches the automatic brake operation is terminated (invalidation is overridden), if the collision acceleration is smaller than the collision acceleration threshold, after a predetermined operation continuing time has elapsed)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Harda and Watanabe to incorporate the teachings of Ito to include in the system taught by the combination of Harda and Watanabe an initialization unit that overrides the invalidation of the change to the force limiter load after a certain time has passed since entering the undetectable region as taught by Ito.
	The motivation for doing so would be to enable making an accurate collision determination (Ito, Par. [0021] line 4).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harda et al. (US 2009/0085340 A1) in view of Watanabe et al. (US 2004/0085197 A1), in view of Ito (US 2010/0023226 A1), and further in view of Rao et al. (US 2005/0065688 A1).
Regarding claim 6, the combination of Harda and Watanabe teaches all the limitations of claim 1 above, and further teaches “a vehicle detection unit that detects a vehicle traveling in a periphery of the preceding vehicle, wherein the low load invalidation unit invalidates the change to the force limiter load by the force limiter load changing unit in a case in which it is detected by the vehicle detection unit that a vehicle is traveling in the periphery of the preceding vehicle (Harda, Par. [0014] lines 1-8 teaches operating a closing velocity sensor to detect an (or several) object(s) in different special areas approaching the vehicle from different directions and being able to distinguish in which direction a detected object is located; Par. [0017] lines 21-24 teaches during certain circumstances (e.g. when the CVS detects an object (another vehicle) in the front offset/angled area (periphery of preceding vehicle)) the input from the CVS is overruled such that the RCM control signal corresponds to the high load level restraint; and Par. [0020] lines 8-13 teaches classifying an accident using area specific CVS signals and better predicting the severity of a crash, where this information is used to adapt the seat belt restraining force (i.e. invalidating a change to lower the load force based on predicting an accident with an object in a specific area))”. However the combination of Harda and Watanabe does not explicitly teach the vehicle detection unit is a “large vehicle detection unit that detects a large vehicle, which is larger than the preceding vehicle”.
	From the same field of endeavor, Rao teaches the vehicle detection unit is a “large vehicle detection unit that detects a large vehicle, which is larger than the preceding vehicle (Par. [0021] lines 15-18 teaches detecting an object within a detection zone and vision system 26 confirms the presence of the object within the decision zone 12, Claim 10 lines 1-4 and Claim 11 lines 1-3 teaches the pre-crash controller activates pre-crash countermeasure, which includes a motorized seatbelt pretensioner, (invalidation of change to the force limiter load as taught by Harda) in response to target object size)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Harda and Watanabe to incorporate the teachings of Rao to have the vehicle detection unit taught by the combination of Harda and Watanabe be a large vehicle detection unit as taught by Rao.
	The motivation for doing so would be to activate appropriate pre-crash countermeasures in response to the inputs from the various sensors (Rao, Par. [0027] lines 14-16).
Regarding claim 8, the combination of Harda and Watanabe teaches all the limitations of claim 1 above, however the combination of Harda and Watanabe does not explicitly teach “a steering angle detection unit that detects a steering angle, wherein the low load invalidation unit invalidates the change to the force limiter load by the force limiter load changing unit in a case in which it is detected by the steering angle detection unit that the steering angle is larger than a predetermined threshold value”.
	From the same field of endeavor, Rao teaches “a steering angle detection unit that detects a steering angle, wherein the low load invalidation unit invalidates the change to the force limiter load by the force limiter load changing unit in a case in which it is detected by the steering angle detection unit that the steering angle is larger than a predetermined threshold value (Par. [0025] lines 1-2 teaches a steering wheel angle sensor 38 provides a steering wheel angle single to pre-crash controller 12; Par. [0027] lines 1-2, 10-11, and 14-16 teaches pre-crash controller 12 is used to control the activation of a pre-crash countermeasure system 40, such as a motorized occupant belt pretensioner 40B (invalidation of change to the force limiter load as taught by Harda), and the pre-crash controller 12 is programmed to activate the appropriate pre-crash countermeasure in response to the inputs from the various sensors)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Harda and Watanabe to incorporate the teachings of Rao to include in the system taught by the combination of Harda and Watanabe a steering angle sensor where when a steering angle larger than a threshold is detected, the change to the force limiter load is invalidated as taught by Rao.
	The motivation for doing so would be to activate appropriate pre-crash countermeasures in response to the inputs from the various sensors (Rao, Par. [0027] lines 14-16).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harda et al. (US 2009/0085340 A1) in view of Watanabe et al. (US 2004/0085197 A1) and further in view of Zagorski (US 2010/0094520 A1).
Regarding claim 7, the combination of Harda and Watanabe teaches all the limitations of claim 1 above, and further teaches “wherein the low load invalidation unit invalidates the change to the force limiter load by the force limiter load changing unit in the undetectable region (Harda, Par. [0017] lines 21-24 teaches during certain circumstances the input from the CVS is overruled such that the RCM control signal corresponds to the high load level restraint; and Par. [0020] lines 8-13 teaches classifying an accident using area specific CVS signals and better predicting the severity of a crash, where this information is used to adapt the seat belt restraining force) (Watanabe, Par. [0131] lines 2-7 teaches a first and second warning and intervention braking (i.e. a pre-collision safety measure, such as invalidating a force limiter load change taught by Harda) are performed when the closest approach distance is smaller than a suitable vehicle separation distance Dt; and Par. [0208] lines 1-5 teaches if an obstacle (such as a preceding vehicle) measured by the vehicle separation sensor approaches within the recognition limit Dmin of the sensor, it falls outside the detectable area and the point to which the sensor measures the distance shifts to another object (object other than the preceding vehicle))”. However the combination of Harda and Watanabe does not explicitly teach “a traffic lane detection unit that detects a traffic lane boundary line” and invalidating a change to the force limiter load “in a case in which it is detected by the traffic lane detection unit that the host vehicle has deviated from a traffic lane”.
	From the same field of endeavor, Zagorski teaches “a traffic lane detection unit that detects a traffic lane boundary line (Par. [0007] lines 14-21 teaches electro-optical sensors that continuously scan the “in a case in which it is detected by the traffic lane detection unit that the host vehicle has deviated from a traffic lane (Par. [0008] lines 7-13 teaches the controller utilizes the road status data and compares it to calibrated thresholds, where the controller can then selectively enable or disable an autonomous control response (invalidate the change to the force limiter load taught by Harda))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Harda and Watanabe to incorporate the teachings of Zagorski to include in the system taught by the combination of Harda and Watanabe a traffic lane detection sensor that when it was detected that the vehicle deviated from the traffic lane, the force limiter load was invalidated as taught by Zagorski.
	The motivation for doing so would be to react in a much wider range of circumstances to mitigate the effect of or avoid a collision with an obstacle, while at the same time minimizing instances of false positive recognition of a given vehicle road and inertial scenario (VRIS) (Zagorski, Par. [0006] lines 18-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665